[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.]
A person given the right of way at intersections under a statute or ordinance is still obliged to exercise ordinary care for the safety of himself and others, and the authorities go even further and state that this right of way preference is not a privilege which can be exercised arbitrarily by the right-hand driver, but is dependent upon conditions existing at the time he is approaching the intersection. Thus, if the left-hand driver is already in the intersection and the right-hand driver is sixty to one hundred and twenty feet away, then the left-hand driver is not approaching the intersection, but is already in the intersection, and the right-hand preference, of course, would not control.
The question of contributory negligence of plaintiff is a matter for the jury, based upon the state of facts presented to them, and the court may only instruct the jury as to the law of the case. Schwartz Trial of Automobile Accident Cases, pp. 274, 276-277; Burch v. Southern Pacific Co., 32 Nev. 75, 104 P. 240; Schultz v. Nicholson, 189 N.Y.S. 722; Ray Mead Company, Inc., v. Produce Manufacturing Co., 180 N.Y.S. 641; Esmark v. Tandler,198 N.Y.S. 644; Simon v. Lit Bros., Inc., 107 A. 636; Werner v. Yellow Cab Co., 188 N.W. 77; McCurrie v. Southern Pacific Co., 55 P. 324; Rabinowitz v. Hawthorne, 98 A. 315; Erwin v. Traud, 100 A. 184; Spawn v. Goldberg et al., 110 A. 565; Salmon v. Wilson, 227 Ill. App. 286; Black v. Mark, 116 A. 656; Carbaugh et al. v. White Bus Company, 195 P. 1066; Minnis v. William J. Lemp Brewing Company, 226 S.W. 999; Hughes v. Hudson-Brace Motor Co. (Kan.), 207 P. 795; Rupp v. Keebler, 175 Ill. App. 610; Brown v. Chambers, 65 Pa. Super. 373; Barrett v. Alamita Dairy Co.,105 Neb. 658, 181 N.W. 550; Bramley v. Dilworth, 274 Fed. 267; Ward v. Gildea (Cal.), 186 P. 612; Weber v. Beeson, 197 Mich. 607,164 N.W. 255; Ward v. Clark, 179 N.Y.S. 466; Golden Eagle Dry Goods Co. v. Mockbee, 68 Colo. 312, 189 P. 850; Bramley v. Dilworth, 274 Fed. 267; Pabst Brewing Co. v. Laitner *Page 197 
(Mo.), 208 S.W. 487; Cyclopedia of Automobile Law, Annotated, Blashfield, vol. 2, p. 1751; Primock v. Goldenberg, 200 N.W. 920; Lee v. Pesterfield (Okla.), 188 P. 674; Waltring v. James,111 A. 125.
We do not know upon which theory counsel is proceeding in this matter — whether he feels (1) that the plaintiff had the right of way by having arrived at the street intersection first; or (2) that even though the city car had the right of way the city was to blame for the accident because its driver failed to note the approach of the car from the left.
If it is counsel's view that Carter had the right of way, we respectfully refer him to the decision of Erle v. Consolidated Truck Co., 46 A. 61, that "while the first to reach a crossing had the right of way, yet, where it appeared to him that the other was not yielding this right, he could not recklessly proceed, but was bound to stop or to turn aside if he could by the exercise of due care do so."
In Kinney v. King (Cal.), 190 P. 834, it is held that if the driver approaching an intersection from the left sees a vehicle coming from the right, at such a rate of speed and at such a point on the intersecting street as will bring the car approaching from the right into collision with his own if he proceeds along his respective line of approach at his respective rate of speed, the two vehicles must be deemed to be approaching such intersection simultaneously, and it thereupon becomes the absolute duty of the driver from the left to yield the right of way, and he is guilty of negligence per se if he fails to do so.
The ignorance of the driver approaching from the left of the prior right of passage of the driver from the right will not excuse his failure to accord such precedence, nor will the failure of the favored vehicle to give a signal of approach, nor the fact that the driver from the left sounds his horn so excuse; and that the driver from the right would, in exercising his right of way, put himself and a *Page 198 
person unlawfully refusing to recognize such right in jeopardy does not destroy the right. Rosenau v. Peterson (Minn.),179 N.W. 647; Carlson v. Meusberger (Ia.), 204 N.W. 432; Dansky v. Kotimaki (Me.), 130 A. 871; Halpin v. Tillou (N.J.),126 A. 665.
Statutes and regulations, in granting the right of way to the driver on the right when two cars are approaching a street intersection at about the same time, are no longer construed as recognizing the priority of the first vehicle at the intersection as constituting the test of who has the right of way. Golden Eagle Dry Goods Co. v. Mockbee (Colo.), 189 P. 850.
Furthermore, the law of the State of Nevada recognizes that the old rule in regard to street intersections has become obsolete and that the true test as to who is entitled to the right of way should depend upon the time of the arrival of the respective vehicles at the point where their actual paths will intersect. Stats. 1925, p. 256.
 OPINION
This case grew out of a collision between plaintiff's automobile and the defendant's truck within the intersection of Virginia and Esmeralda Streets in the city of Fallon. A jury was called and sworn to try the issue of defendant's negligence and that of the plaintiff's contributory negligence. At the conclusion of the testimony introduced by plaintiff the defendant moved for nonsuit upon the ground that plaintiff had failed to prove a sufficient case for the jury. The court reserved its ruling on the motion and directed trial to proceed. When both sides had rested, the defendant renewed its motion for nonsuit and also moved for directed verdict. The motions were denied upon the ground that the case was one for the jury. Thereupon the issues were submitted to the jury with twenty-two instructions for its guidance. The verdict of the jury was in favor of the plaintiff in *Page 199 
the sum of $5,000. The defendant gave notice of its intention to move for a new trial, stating in the notice that upon its hearing it would rely upon a memorandum of errors, to be subsequently filed. The errors assigned were that the court erred in its refusal to grant the defendant's motion for nonsuit at the close of plaintiff's case, and erred in its refusal to grant the defendant's motion for directed verdict upon the conclusion of the evidence.
The plaintiff appeals from the order granting to the defendant a new trial.
The court minutes show that the written decision of the court was made a part of its order granting the motion, from which it appears that the motion was granted solely upon the ground that plaintiff was guilty of contributory negligence as matter of law.
The evidence warrants the following statement of facts. On May 2, 1927, at the hour of about 10 o'clock a.m., the plaintiff was driving his automobile east on Virginia Street on the right side thereof. The defendant's employee, Robert Guire, was driving the defendant's truck north on Esmeralda Street, on the right side thereof. Said streets are sixty feet in width at the point of intersection. The plaintiff testified that when he reached the intersection he was driving his automobile at the rate of ten or twelve miles an hour; that as he approached the intersection he looked to the right and saw defendant's truck seventy-five or eighty feet away, approaching the intersection at the rate of about twenty-five or thirty miles an hour; that he observed that the driver of the truck had his vision on electric wires strung on poles erected along Esmeralda Street; that he continued to cross the intersection at the same rate of speed, and when he was practically leaving the same, the defendant's truck collided with his automobile with such force as to greatly damage the automobile and cause the plaintiff permanent personal injury.
Defendant's employee, Guire, testified that he was an employee of the defendant city as its city electrician, and that he came into Esmeralda Street from Ferguson *Page 200 
Street looking for wire trouble which had been reported to him, and while driving north on Esmeralda Street at the rate of about twelve miles per hour, examining the wiring strung from poles along said street, he did not see plaintiff's automobile until within a few feet of it and did what he could in the emergency to avoid the collision.
Upon the trial a traffic ordinance of the city of Fallon was read in evidence, as follows: "The operators of vehicles approaching any intersection of the streets within the City of Fallon, shall yield the right of way to vehicles approaching such intersection from the right of such first named vehicles."
The trial court, in its written decision, quotes from testimony of the plaintiff given on his cross-examination, as follows:
"Q. Did you make any effort to avoid the collision? A. I did not have a chance; it came right up against me.
"Q. You say you saw him when you entered this intersection. Is that true? A. Yes sir.
"Q. He was up in there (indicating on blackboard)? A. Yes sir.
"Q. You said about seventy-five or eighty feet? A. I judge about seventy-five to eighty feet.
"Q. Did you notice the place where he was looking? A. Yes sir.
"Q. And you saw him looking where? A. At the wires.
"Q. And not at the road? A. Yes sir.
"Q. Did you notice his vision was fixed up there all of the time on the wires and it was not on the road? A. No, it was not on the road.
"Q. Why did you not stop there prior to the time that you came to the point of intersection of these two cars? A. Well, it was bad enough as it was. If I had stopped he would have struck me right in the center.
"Q. Why did you not stop before you got to that point? A. Why did I not stop?
"Q. Yes, why did you not stop? A. I had as much right on the road as anyone else, did I not? *Page 201 
"Q. That was the reason you did not stop? A. What was I going to stop for, I had nothing to stop for."
From this testimony, taken in connection with other evidence, the trial court considered that the plaintiff was guilty of contributory negligence as matter of law, which was the proximate cause of his injury and damage. Counsel for defendant, following the argument advanced in the trial court's ruling and decision, insist that the plaintiff, in direct violation of the defendant's ordinance, failed to yield the right of way to the defendant's approaching truck.
1, 2. In general the rules governing the respective functions of court and jury in civil actions apply in actions growing out of the negligent operation of motor vehicles at street intersections. Huddy's Ency. of Auto. Law (9th ed.) vol. 17-18, p. 139. This court, in personal injury cases, has had occasion to hold that where the question of contributory negligence arises upon a state of facts in regard to which reasonable men might honestly differ, it is a question for the jury. Smith v. I.O.O.F.B.A., 46 Nev. 48, 205 P. 796, 23 A.L.R. 38; Crosman v. S.P. Co., 44 Nev. 286, 194 P. 839; Burch v. S.P. Co., 32 Nev. 75, 104 P. 225, Ann Cas. 1912B, 1166; Bunting v. C.P.R. Co., 14 Nev. 351. The question is usually one of fact and becomes a question of law only when the evidence is of such a character that it will support no other legitimate inference. Couchman v. Snelling, 111 Cal.App. 192, 295 P. 845.
3-5. It is argued on behalf of the defendant city that plaintiff, having, in direct violation of defendant's ordinance, failed to yield the right of way to the defendant's truck approaching the intersection from the right, no inference can be drawn from the evidence other than that plaintiff was contributorily negligent. We are not in accord with this argument for several reasons. In the first place, a traffic regulation giving right of way to an automobile approaching from the right is relative, and must be applied according to the circumstances of the case. Bland v. Hershey, 60 App. D.C. 226, 50 F.2d 991. In the second place, the mere fact that one vehicle *Page 202 
has the right of way over another at a street intersection does not relieve the driver of the vehicle thus favored from the duty of exercising due care to avoid collision at the intersection. Burdette v. Henson, 96 W. Va. 31, 122 S.E. 356, 37 A.L.R. 489, annotation VI, p. 509. Applying this principle to this case, the jury may have believed that the defendant's employee, Guire, did not exercise due care to avoid the collision. In the third place, whether the plaintiff, seeing defendant's truck approaching the intersection from the right seventy-five feet away, was contributorily negligent in proceeding to cross the intersection, was a question for the jury. Couchman v. Snelling, supra. The issue of negligence and contributory negligence having been properly presented to the jury in the first instance and no good or sufficient reason appearing why the trial court, upon the defendant's motion for new trial, should find plaintiff guilty of contributory negligence as a matter of law, we conclude that the order granting to the defendant a new trial should be reversed.
It is so ordered.
                        ON PETITION FOR REHEARING
August 29, 1932.                      16 P.2d 655.